Name: Commission Regulation (EC) No 1436/96 of 23 July 1996 providing for the release of minimum stocks in the sugar sector for the period 1 July to 30 November 1996 and the replenishment thereof from 1 December 1996
 Type: Regulation
 Subject Matter: distributive trades;  trade;  management;  prices;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31996R1436Commission Regulation (EC) No 1436/96 of 23 July 1996 providing for the release of minimum stocks in the sugar sector for the period 1 July to 30 November 1996 and the replenishment thereof from 1 December 1996 Official Journal L 184 , 24/07/1996 P. 0027 - 0028COMMISSION REGULATION (EC) No 1436/96 of 23 July 1996 providing for the release of minimum stocks in the sugar sector for the period 1 July to 30 November 1996 and the replenishment thereof from 1 December 1996THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1126/96 (2), and in particular Article 12 (3) thereof,Whereas in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation, in the European territories of the Community, for minimum stocks to be maintained by each sugar-producing undertaking or sugar refinery;Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), as last amended by Commission Regulation (EC) No 260/96 (4), fixes the level of minimum stocks to be held, as the case may be, at 5 % of actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question;Whereas by virtue of Article 12 (1) of Regulation (EEC) No 1785/81 this percentage may be reduced; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that where the supplies of sugar required by the Community can no longer be ensured under normal conditions, provision may be made for the person concerned to be released, in whole or in part, from the obligation to stock the sugar in question; whereas this percentage has already been brought down to 3 % for the period 1 December 1995 to 30 November 1996 by Commission Regulation (EC) No 2790/95 (5);Whereas a further examination of the current supply situation in the Community reveals, as a result of unfavourable weather conditions, a delay in sowing and therefore in new production for the 1996/97 marketing year in certain regions; whereas, therefore, consumption needs cannot be met under normal conditions; whereas, as a result of pressure on prices in those regions, due to strong demand and the growing scarcity of supplies, it is desirable to release that part of the minimum stocks necessary for this purpose by reducing to zero the said level for the period needed to allow the majority of the Community sugar producing undertakings to await the new 1996/97 production and to provide now for the replenishment of minimum stocks to the level of the present percentage of 3 %;Whereas this Regulation should enter into force from 1 July 1996 because of the urgent nature of its implementation and the mechanism of the compensation system for storage costs in the sugar sector;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. The percentages referred to in Article 1 of Regulation (EC) No 2790/95 are hereby reduced to 0 % for the period 1 July to 30 November 1996.2. The percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % from 1 December 1996.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 150, 25. 6. 1996, p. 3.(3) OJ No L 177, 1. 7. 1981, p. 39.(4) OJ No L 34, 13. 2. 1996, p. 16.(5) OJ No L 289, 2. 12. 1995, p. 34.